EXECUTIVE SERVICE AGREEMENT

 

 

THIS EXECUTIVE SERVICE AGREEMENT (the “Agreement”) is deemed made, entered into
and effective this 1st day of January, 2015 (the “Effective Date”) between
Petrone Worldwide Inc., a Nevada corporation (the "Company"), with its principal
office at 2685 Hackney Road, Weston, Florida 3331 and Victor Petrone, an
individual (the “Executive”) with his principal office at
_______________________ .

 

WHEREAS:

 

A. The Company is in the business of importing and distributing tableware
products, decorative hotel guest room amenities, lavatory and bathroom fixtures
and furniture, food and beverage service items, and trendy accessories (the
"Business").

 

B. The Executive is a professional within the importing and exporting industry
and has extensive experience in hotel guest room amenities and furniture, food
and beverage, international hospitality sales and marketing, mergers and
acquisitions and specialized knowledge in providing consulting advise on such
strategies, management and operational service considerations to distribution
companies involved in the areas of Business carried out by the Company and
desires to provide professional executive and consulting services to the Company
and act in the capacity as its President/Chief Executive Officer, Secretary and
Treasurer/Chief Financial Officer.

 

C. The Company desires to retain the Executive to continue to act in the
capacity as the President/Chief Executive Officer, Secretary and Treasurer/Chief
Financial Officer, and the Executive has previously accepted such positions in
order to provide such related services to the Company (collectively, the
“General Services”);

 

D. It is the intention of the Company and the Executive (at times referred to
herein as “Parties”) hereby to memoralize all such agreements and understandings
between them relating to the terms and conditions of the General Services and,
correspondingly, it is their further intention that the terms and conditions of
this agreement (the “Agreement”) will replace, in their entirety, all such prior
discussions, negotiations, understandings and agreements with respect to the
General Services;

 

E. The Parties hereto have agreed to enter into this Agreement which replaces,
in its entirety, all such prior discussions, negotiations, understandings and
agreements, and, furthermore, which necessarily clarifies their respective
duties and obligations with respect to the General Services to be provided
hereunder, all in accordance with the terms and conditions of this Agreement;

 

F. The Parties do not wish this Agreement to be an employment agreement and
intend to maintain an independent contractor relationship whereby the Executive
will continue to provide the General Services hereunder. The Executive shall
allocate, in his discretion, the amount of time appropriate to providing General
Services to the Company and the manner of the provision of any part of the
General Services. The Executive may choose the location from which the
Executive’s General Services are rendered, select the times during which such
General Services are rendered, and the optimal form of communication through
which to deliver or provide such General Services. Provided however, all
decisions of the Executive in rendering the General Services must be made in
good faith, in the best mutual interests of the Executive and the Company, and
carried out in a manner that is generally consistent with accepted industry
standards for the provision of such General Services.

 

 

1

 

 

 

G. This Agreement when duly signed and accepted by the Executive will define the
duties, responsibilities and obligations of the Executive; set forth and provide
the consideration, expense allowances and any other consideration offered or
provided to the Executive hereunder; and as offered by the Company to other
independent contractors providing professional services and consulting services
to the Company.

 

NOW THEREFORE, in consideration of the recited ongoing relationship of the
Parties and the promises, covenants, assurances, agreements and financial
compensation provided by and between the Parties all of which is mutually
acknowledged as good and sufficient consideration, by and between the Parties
hereto, and the Company and the Executive hereby promise, covenant and agree as
follows:

 

1. Remuneration

 

1.1The Company shall pay to the Executive a monthly fee of $50,000 (the
“Executive Fee”) and an expense allowance in such amounts as may from time to
time be agreed to by and between the Executive and the Company.

 

1.2The Company shall grant an aggregate of 1,000,000 stock options (the “Stock
Options”) to the Executive under its 2015 Stock Option Plan (the “Stock Option
Plan”) on the date of execution of this Agreement (the "Execution Date"). The
Stock Options shall expire ten (10) years from the Execution Date and the
exercise price shall be the $0.10. The Stock Options shall vest immediately.

 

1.3The terms and conditions for payment of monthly service fees, expense
allowances, reimbursement for the cost of providing the General Services, and
other similar matters relating to financial consideration payable to the
Executive hereunder are only binding on the Parties and form part of this
Agreement when reduced to writing, signed by the Parties or their respective
authorized signatories, and provided in the body of this Agreement.

 

1.3The compensation provided for herein will be inclusive of any remuneration
otherwise payable to the Executive for serving as a director of the Company at
the request of the Company during the currency of this Agreement.

 

2. Expenses

 

2.1The Company shall reimburse the Executive the full amount for all expenses
reasonably incurred by the Executive in the proper performance of the General
Services, where such expenses are pre-approved under this Agreement,
pre-approved by the Company’s Board of Directors (the “Board”) or the controller
of the Company at any specified rate or amount, or upon the Executive providing
such receipts or other evidence as the Company may reasonably require.

 

3. Notice of Termination and Termination of the Agreement

 

3.1Any Party can terminate this Agreement upon thirty (30) days written notice
(herein called “Notice of Termination”) to the other Parties. If the Company
terminates the Agreement prior to the Termination Date for any reason other than
the Executive’s gross negligence, the Company shall pay the Executive an amount
equal to one (1) year of Executive Fees within thirty (30) days of written
notice of termination.

 

3.2The Executive is required to provide Notice of Termination herein to the
Company and his failure to do so will entitle the Company to only pay the
Executive Fee on a prorated basis up to the date of the Notice of Termination by
the Executive without notice.

2

 

 

3.3All expenses and other reimbursable cost payable to the Executive hereunder
are payable to the date of effective Notice of Termination as provided
hereunder.

 

4. Term of Agreement

 

4.1Unless otherwise agreed to in writing by the Parties, this Agreement will
commence on the Effective Date and continue on for a six year period at which
date it shall terminate (herein called the “Termination Date”). The Agreement
may be renewed on an annual basis thereafter upon the mutual consent of the
Parties.

 

5. General Services

 

5.1During the continuance of this Agreement the Company hereby agrees to appoint
and to retain the Executive as the President/Chief Executive Officer, Secretary
and Treasurer/Chief Financial Officer of the Company, respectively. The
Executive hereby agrees to be subject to the direction and supervision of, and
to have such authority as is delegated to the Executive by, the Board of
Directors of the Company (the “Board”), consistent with such positions. The
Executive also agrees to provide such related services, associated with the
positions of President/Chief Executive Officer, Secretary and Treasurer/Chief
Financial Officer, as the Board may, from time to time, reasonably assign to the
Executive and as may be necessary for the ongoing maintenance and development of
the Company’s various Business interests during the continuance of this
Agreement (herein collectively described as the “General Services”).

 

5.2It being expressly acknowledged and agreed by the Parties that the Executive
will commit to and provide to the Company the General Services on the basis set
forth herein. In this regard it is hereby acknowledged and agreed that the
Executive, as President/Chief Executive Officer, Secretary and Treasurer/Chief
Financial Officer, shall be entitled to communicate with and shall rely upon the
immediate advice, direction and instructions of the Board of Directors and shall
have direct responsibility to the Board of Directors as a whole.

 

5.3Without in any manner limiting the generality of the General Services to be
provided as set forth in Section 5.1 and 5.2 herein and subject to the
provisions of letter “F” of the Recitals hereof, it is hereby also acknowledged
and agreed that Executive will, during the continuance of this Agreement, devote
a substantial amount of professional and business effort, energy and enterprise,
both as to the time and commitment, to the General Services.

 

5.4The Executive will perform the said General Services faithfully, diligently,
to the best of the Executive’s capabilities with the resources at its disposal
and in the best interests of the Company.

 

5.5Included in the general definition and meaning of General Services,
hereunder, are those duties, responsibilities and obligations that the Executive
has agreed to be bound by as a Director.

 

5.6In any event the Executive will not engage in any activity which is in a
conflict of interests with its engagement under this Agreement or contrary to
the best interests of the Company. In that regard, the Executive and the Company
shall regularly consult and make necessary and appropriate records available to
one another to assure them, and each of them, that no potential or actual
conflict of interest arises in the performance of the responsibilities hereunder
by the Executive.

 

 

 

 

3

 

 

 

6. Confidentiality, Non-Disclosure, Non-Competition and Non-Circumvention

 

6.1Subject to the provisions of Section 5.6 hereof to prevent conflicts of
interest, the Executive hereby covenants, promises and agrees that he will be
provided with confidential, proprietary and valuable information by the Company
about its clients, properties, prospects and financial circumstances from time
to time during the currency of this Agreement, in order to permit the Executive
to properly, effectively and efficiently carry out its tasks, duties and
activities hereunder. However, by providing such disclosure of Confidential
Information to the Executive, the Company relies on the Executive to hold such
information as confidential and only disclose the same to those parties, whether
directors, officers, employees, agents, representatives or clients and contacts
of the Executive “who need to know”, in order that the Executive can carry out
the objects of this Agreement as provided for herein and as communicated as
between the Company and the Executive during the currency of this Agreement. Due
to the nature of the relationship of the Executive to the Company no more
precise limitations can be placed on the Executive’s use and disclosure of
Confidential Information received from the Company pursuant hereto than as
described herein.

 

6.2The general nature of the Agreement between the Parties is that the Executive
acting as an independent contractor and consultant to the Company, whereby the
Executive will act on the Company’s behalf in the promotion of the Company’s
interests and by way of introductions, consulting to and advising of the Company
on matters related to the Business. With the broad mandate and scope of this
relationship the Company must rely on the fiduciary duty of good faith that the
Executive owes the Company as provided under this Agreement and as an officer of
the Company, when the Company is making disclosure to the Executive of
Confidential Information about Business opportunities and competitive advantages
which the Company has cultivated and developed. All Confidential Information
disclosed to the Executive is disclosed on the strict condition that the
Executive will not now or at any future time, use such Confidential Information
received from the Company hereunder in any manner inconsistent with the best
interests of the Company, except with the express written permission of the
Company. The result of these terms and conditions of disclosure of Confidential
Information to the Executive by the Company is that the Executive will:

 

(a) Only disclose such Confidential Information on a “need to know” basis, but
it will be up to the Executive’s reasonable discretion in acting on behalf of
and in the best interests of the Company to determine what group or groups “need
to know” about such information pursuant to the nature and scope of this
Agreement;

 

(b) The disclosure of Confidential Information from the Company to the Executive
further to the intents and purposes of this Agreement will prohibit the
Executive from directly or indirectly using the Confidential Information in a
manner that is in conflict with or contrary to the best interests of the
Company, except with the Company’s written consent;

 

(c) The Executive will not use Confidential Information in a manner that in the
view of the Company would constitute a direct or indirect use for a purpose
which is in competition with the best interests of the Company or would be a
circumvention of the Company’s right or interest in a particular Business
opportunity.

 

(d) The meaning of Confidential Information (herein called “Confidential
Information”) will include any information disclosed by the Company that is
declared by the Company either verbally or in writing, depending on the means of
communication of such Confidential Information by the Company to the Executive.

 

4

 

 

 

(e) The restrictions on disclosure of Confidential Material do not apply to any
of the following circumstances:

 

(i) Information forming part of the public domain, which became such through no
disclosure or breach of this Agreement on the Executive’s behalf;

 

(ii) Information which the Executive can independently prove was received from a
Third Party, which was legally entitled to disclose such information;

 

(iii) Information which the Executive is legally obligated to disclose in
compliance with any applicable law, statute, regulation, order, ruling or
directive of an official, tribunal or agency which is binding on the Executive,
provided that the Executive must also provide the Company with notice of such
disclosure at or before releasing or disclosing the Confidential Information to
such official, tribunal or agency so that the Company is afforded an opportunity
to file a written objection to such disclosure with such official, tribunal or
agency.

 

6.3The Executive understands, acknowledges and agrees that the covenants to keep
the Confidential Information confidential and not disclose it to Third Parties,
except in conformity with this Agreement, is necessary to protect the
proprietary interests of Company in such Confidential Information and a breach
of these covenants would cause significant loss to the Company in regard to its
competitive advantage, market opportunities and financial investment associated
with protection of its Confidential Information.

 

6.4The Executive further understands, acknowledges and agrees that a breach of
these covenants of confidentiality, non-disclosure, non-competition and
non-circumvention under this Section 6 (in combination the “Covenants of
Confidentiality, Non-Circumvention and Non Disclosure”), will likely cause such
irreparable harm to the Company that damages alone would be an inadequate remedy
and the Executive consent and agree such equitable remedies including injunctive
relief against any further breach which are reasonably justified in addition to
any claim for damages based on a breach of these Covenants of Confidentiality,
Non-Circumvention and Non Disclosure.

 

6.5The Parties mutually acknowledge, confirm and agree that the Covenants of
Confidentiality, Non-Circumvention and Non-Disclosure will survive Termination
of this Agreement and will continue to bind the Executive to protect the
Company’s interest in such Confidential Information disclosed pursuant hereto.

 

7. Change of Control.

 

7.1Where a Change of Control occurs prior to the Termination of this Agreement,
then the Executive will be entitled at any time within one (1) month of the
occurrence of the Change of Control, to terminate this Agreement by giving the
other Party thirty (30) days notice in writing of the Executive's intention to
terminate the Agreement. In the event that the Executive terminates the
Agreement, then the Company or the legal successor to the Company (where a
Change of Control involves a merger, take-over, acquisition or similar
arrangement accompanying the Change of Control, which actually or effectively
results in the elimination of the Company as a separate or subsisting legal
entity whereby it is replaced by the legal successor which will hereinafter be
called the “Successor Company”), will be obligated to pay a termination bonus
(the “Termination Bonus”) to the Executive equal to the greater of the remaining
Executive Fees for the Term of Agreement or one (1) year of Executive Fees in
addition to all unpaid amounts due and owing to the Executive by the Company at
the time of such Termination.

5

 

 



 

7.2Payment of the Termination Bonus to the Executive pursuant to sub-section 7.1
will be made by the Company or the Successor Company within thirty (30) days of
the date that the notice of termination was delivered by the terminating Party,
and such Termination Bonus will only be payable where:

 

(a) the Executive is not in breach of any of the terms and conditions of this
Agreement such that the Company or the Successor Company, as the case may be, is
legally entitled to terminate this Agreement pursuant hereto, and

 

(b) the Executive delivers a duly executed copy of such signed release and
waiver of claim as prepared by the Company or the Successor Company pursuant to
the settlement that: such Termination Bonus together with all other outstanding
monies duly owing to the Executive will, upon payment pursuant to this
sub-sections 7.2 and 7.3, constitute a full and final payment and consideration,
in settlement of any and all outstanding claims or potential claims, that the
Executive has or may have against the Company or the Successor Company, or their
respective Board of Directors, Officers, successors or other assigns, arising
out of or in relation to the independent contractor relationship to the Company
or the Successor Company under this Agreement.

 

7.3Where the Change of Control triggers the obligation of the Company or the
Successor Company to pay the Termination Bonus pursuant to 7.1 and 7.2 herein,
the Executive will have the right to exercise any Stock Options as granted under
this Agreement or as may have been previously granted to the Executive in his
capacity as an officer of the Company, for a period of one year from the date of
Termination (the “Post Termination Exercise Period”). Unless prohibited by law
or the constitution of the Company or the Successor Company, where any of the
Executive’s Stock Options would not have otherwise vested and thereby be
exercisable by the Executive before the expiry of the Post Termination Exercise
Period, the Company will elect to do either one of the following, (on the advise
of its corporate and securities attorney):

 

(a) extend the Post Termination Exercise Period; or,

 

(b) collapse the length of the Stock Option vesting period, so that the
Executive’s total issued stock options in the Company securities (if any) can be
legally exercised by the Executive within the Post Termination Exercise Period,
where the Executive so choses to exercise such of the Company’s stock options as
are in their possession at the time of Termination.

 

General Clauses

 

8. Governing Law, Jurisdiction and Currency

 

8.1This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Nevada, without giving effect to the principles of
conflicts of law thereof.

 

8.2Unless otherwise mutually agreed to in writing by the Parties, any action,
proceeding or arbitration in regard to a dispute or direction relating to the
subject matter of this Agreement will be solely within the jurisdiction of the
appropriate court, tribunal or arbitrator of competent jurisdiction within the
State of Nevada.

 

8.3Unless otherwise expressly provided for herein or agreed upon in writing by
the Parties, all references to money or money consideration are deemed to be in
United States Currency (“US$”)

 

6

 

 

 

 

9. Notice

 

9.1All notices to be given with respect to this Agreement, unless otherwise
provided for, shall be given to Cleary, the Company and the Executive at the
respective addresses, fax numbers and email addresses shown below or otherwise
communicated by the Parties to each other for such notice and service matters
during the currency of this Agreement.

 

9.2All notices, requests, demands or other communications made by a Party will
be deemed to have been duly delivered: (i) on the date of personal delivery
utilizing a process server, courier or other means of physical delivery to the
intended recipient (“Personal Service”); or (ii) on the date of facsimile
transmission (the “Fax”) on proof of receipt of the Fax; or (iii) on the date of
electronic mail (the “email”) with verifiable proof of receipt of such email; or
(iv) on the seventh (7th) day after mailing by registered mail with postage
prepaid (“Registered Mail”), to the Party’s address, Fax number, email address
set out in this Agreement or such other addresses Fax numbers or email address
as the Parties or their Representatives may have from time to time during the
currency of this Agreement or thereafter and communicated to the other Parties
for the purposes of this Agreement.

 

10. Entire Agreement

 

10.1This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof and replaces, restates in full and
supersedes all other prior agreements and understandings, both written and oral.

 

10Assignments

 

10.1The Parties agree that neither will assign this Agreement without prior
written consent of the other Party.

 

11.Inurement

 

11.1This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors and authorized assigns. Any attempt by either
party to assign any rights, duties or obligations that may arise under this
Agreement without the prior written consent of the other party shall be void.

 

12.Entire Agreement and Severance

 

12.1This document contains the entire agreement between the Parties with respect
to the subject matter hereof, and neither Party is relying on any agreement,
representation, warranty, or other understanding not expressly stated herein. In
the event that any provision of this Agreement will be held to be invalid,
illegal or unenforceable in any circumstances, the remaining provisions will
nevertheless remain in full force and effect and will be construed as if the
unenforceable portion or portions were deleted.

 

13.Time if of the Essence

 

13.1Time is of the essence in this Contract. A waiver of the strict performance
requirements hereunder in on instance will not constitute a waiver for any other
instance where time for performance is specified herein.

7

 

 

14 Counterparts and Execution Electronically

 

14.1Where the Parties hereto or their authorized signatories have signed, sealed
and duly executed this Agreement effective the date above shown whether as a
whole document in original form or in several counterparts; each such
counterpart shall be considered as an original and in combination comprises the
formal execution hereof. The Parties acknowledge and consent to the execution of
this Agreement and all related documents and notices pursuant hereto by
electronically scanned signatures or facsimile transmission, either of which
will constitute good and sufficient execution, service and notice for all
intents and purposes hereunder and will be deemed to be as effective as if an
originally “signed-in-hand” physical document was used instead.

 

This Agreement is hereby signed and duly executed by the Parties or their duly
authorized signatories on the Effective Date first above written.

 

 

 

 

 

Date: February __, 2015

Petrone Worldwide Corp.

 

By: _________________________________

    Date: February __, 2015

 

_____________________________________

Victor Petrone

 

 

 

 



8

 

 